Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-4, 8-10, 14-17, 21-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over KASHANIAN (US 2012/0155296 A1) in view of Raleigh (US 2019/0260879 A1). 
As per claim 1, KASHANIAN teaches a method comprising: monitoring conveyance of data to multiple subscriber domains in a provider 5network (¶0108, monitoring data transfer/convey to multiple mobile stations 13, 15, 17 and so on (i.e. subscribers , ¶0059) by usage data aggregator 37 of a provider network 10 (see fig.1)), each respective subscriber domain of the multiple subscriber domains assigned a data consumption limit in which the respective subscriber domain is able to retrieve for a predetermined time duration (¶0108 and ¶0159, each mobile station (i.e. subscriber) of mobile stations assigned data usage limit in which each mobile station is able to retrieve user’s account information including on user’s data usage balance (i.e. time duration , ¶0059)); dynamically adjusting the data consumption limit of each subscriber domain based on an amount of data conveyed to the multiple subscriber domains during the monitoring (¶0107-108 and ¶0116, changing or adjusting data usage plan or limit of each subscriber based on an amount of data transferred to multiple mobile stations during monitoring). 
However, KASHANIAN does not explicitly teach at a conclusion of an interval defined by the predetermined time duration, evaluating an aggregate data consumption 
In the same field of endeavor, Raleigh teaches at a conclusion of an interval defined by the predetermined time duration (¶0163 and ¶0275, at the end (i.e. conclusion) of the allocation cycle/interval of the given time period (i.e. one month, ¶0231)), evaluating an aggregate data consumption of each subscriber domain of the multiple subscriber domains during the interval (¶0163-164 and ¶0275, evaluating the usage or consumption information/data of maximum/total/aggregate allocation for given service of each user (i.e. subscriber) of the one or more users (i.e. multiple subscriber) during the billing cycle), each subscriber domain corresponding to a user of network services (¶0275 and ¶0296, user of the network services which is a subscriber); adjusting the data consumption limit of each subscriber domain based on an average data consumption of the provider network and a percentage of subscriber domains 30exceeding the data consumption limit during the concluded interval (¶0316 and ¶0275, changing or adjusting the data usage or consumption limit of each user or subscriber based on the average data usage (i.e. 50% or 75% or 95% or 100%) of the service provider and customize percentage of users or subscribers exceeded the service plan capacity for the current billing cycle); and Docket No.: CHTR-2019-158-17-rendering, to a user corresponding to each 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raleigh into invention of KASHANIAN in order to use, manage and generate device-assisted services to decrease costs while increasing bandwidth (Raleigh, background). 
As per claim 2 as applied to claim 1 above,  KASHANIAN further teaches wherein monitoring the conveyance of data further comprises: determining an average usage based on a data consumption of the multiple subscriber domains (¶0096, determining an average usage based on user consumption of data of users/subscribers); and 15computing the data consumption limit based on the determined average usage (¶0096, calculation or computing the data that user/subscriber consume based on the determined average usage).  
 	As per claim 3 as applied to claim 1 above, KASHANIAN further teaches adjusting the data consumption limit based on a percentage of subscriber domains exceeding the data consumption limit (¶0107 and ¶0116, changing or adjusting data usage plan or limit based on a percentage above or exceed the data usage limit). 
20 	As per claim 4 as applied to claim 2 above, KASHANIAN further teaches wherein the data consumption limit is based on a percentage of subscriber domains having a data consumption below the data consumption limit (¶0107, data usage limit based on 
As per claim 8 as applied to claim 1 above, KASHANIAN further teaches wherein the subscriber domains correspond to user devices 20responsive to a user for providing bandwidth services through the conveyed data (¶0117 and ¶0108, mobile station subscriber responsive to a user for providing bandwidth services through the transferred data).  
As per claim 9 as applied to claim 4 above, KASHANIAN further teaches wherein the overage actions include at least one of a diminution in bandwidth delivery speeds and assessment of usage charges (¶0124, calculating or assessing of usage overage charges by paying the extra usage (i.e. $10 a GB)). 
As per claim 10 as applied to claim 1 above, KASHANIAN does not explicitly teach at a conclusion of an interval defined by the predetermined time duration, evaluating an aggregate data consumption of each subscriber domain of the multiple subscriber domains during the interval; adjusting the data consumption limit based on percentage of subscriber domains 30exceeding the data consumption limit during the concluded interval; and Docket No.: CHTR-2019-158-17-rendering, to a user corresponding to each subscriber domain, an available bandwidth based on the adjusted data consumption limit for each respective subscriber domain.  
In the same field of endeavor, Raleigh teaches at a conclusion of an interval defined by the predetermined time duration (¶0163 and ¶0275, at the end (i.e. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raleigh into invention of KASHANIAN in order to use, manage and generate device-assisted services to decrease costs while increasing bandwidth (Raleigh, background). 
As per claim 14, KASHANIAN teaches a bandwidth management device (¶0064, server device 43 (i.e. management server)), comprising:  20an interface to a provider 
However, KASHANIAN does not explicitly teach at a conclusion of an interval defined by the predetermined time duration, evaluating an aggregate data consumption of each subscriber domain of the multiple subscriber domains during the interval, each subscriber domain corresponding to a user of network services; adjusting the data consumption limit of each subscriber domain based on an average data consumption of the provider network and a percentage of subscriber domains 30exceeding the data 
In the same field of endeavor, Raleigh teaches at a conclusion of an interval defined by the predetermined time duration (¶0163 and ¶0275, at the end (i.e. conclusion) of the allocation cycle/interval of the given time period (i.e. one month, ¶0231)), evaluating an aggregate data consumption of each subscriber domain of the multiple subscriber domains during the interval (¶0163-164 and ¶0275, evaluating the usage or consumption information/data of maximum/total/aggregate allocation for given service of each user (i.e. subscriber) of the one or more users (i.e. multiple subscriber) during the billing cycle), each subscriber domain corresponding to a user of network services (¶0275 and ¶0296, user of the network services which is a subscriber); adjusting the data consumption limit of each subscriber domain based on an average data consumption of the provider network and a percentage of subscriber domains 30exceeding the data consumption limit during the concluded interval (¶0316 and ¶0275, changing or adjusting the data usage or consumption limit of each user or subscriber based on the average data usage (i.e. 50% or 75% or 95% or 100%) of the service provider and customize percentage of user or subscriber exceeded the service plan capacity for the current billing cycle); and Docket No.: CHTR-2019-158-17-rendering, to a user corresponding to each subscriber domain, an available bandwidth based on the adjusted data consumption limit for each respective subscriber domain (¶0316 and ¶0380, sending notification (therefore representing or rendering) message to the user corresponding to available 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raleigh into invention of KASHANIAN in order to use, manage and generate device-assisted services to decrease costs while increasing bandwidth (Raleigh, background). 
As per claim 15 as applied to claim 14 above, KASHANIAN further teaches determining an average usage based on a data consumption of the multiple subscriber domains (¶0096, determining an average usage based on user consumption of data of users/subscribers); and 15computing the data consumption limit based on the determined average usage (¶0096, calculation or computing the data that user/subscriber consume based on the determined average usage).  
 	As per claim 16 as applied to claim 15 above, KASHANIAN further teaches adjusting the data consumption limit based on a percentage of subscriber domains exceeding the data consumption limit (¶0107 and ¶0116, changing or adjusting data usage plan or limit based on a percentage above or exceed the data usage limit). 
20 	As per claim 17 as applied to claim 15 above, KASHANIAN further teaches wherein the data consumption limit is based on a percentage of subscriber domains having a data consumption below the data consumption limit (¶0107, data usage limit based on percentage of subscriber user having data usage less or below the data usage limit), further comprising invoking an overage action for subscriber domains exceeding the data consumption limit (¶0124, increasing or raising or invoking an overage charges for subscriber user exceeding the data usage plan or limit). 

As per claim 22 as applied to claim 17 above, KASHANIAN further teaches wherein the overage actions include at least one of a diminution in bandwidth delivery speeds and assessment of usage charges (¶0124, calculating or assessing of usage overage charges by paying the extra usage (i.e. $10 a GB)). 
As per claim 23 as applied to claim 14 above, KASHANIAN does not explicitly teach at a conclusion of an interval defined by the predetermined time duration, evaluating an aggregate data consumption of each subscriber domain of the multiple subscriber domains during the interval; adjusting the data consumption limit based on percentage of subscriber domains 30exceeding the data consumption limit during the concluded interval; and Docket No.: CHTR-2019-158-17-rendering, to a user corresponding to each subscriber domain, an available bandwidth based on the adjusted data consumption limit for each respective subscriber domain.  
In the same field of endeavor, Raleigh teaches at a conclusion of an interval defined by the predetermined time duration (¶0163 and ¶0275, at the end (i.e. conclusion) of the allocation cycle/interval of the given time period (i.e. one month, ¶0231)), evaluating an aggregate data consumption of each subscriber domain of the multiple subscriber domains during the interval (0163-164 and ¶0275, evaluating the usage or consumption information/data of maximum/total/aggregate allocation for given 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raleigh into invention of KASHANIAN in order to use, manage and generate device-assisted services to decrease costs while increasing bandwidth (Raleigh, background). 
 	As per claim 27, KASHANIAN teaches computer-readable storage hardware having instructions stored thereon (KASHANIAN, ¶0169, computer storage hardware having instructions), the instructions, when carried out by computer processor hardware (KASHANIAN, ¶0169, processor), cause the computer processor hardware to: monitor conveyance of data to multiple subscriber domains in a provider 5network (KASHANIAN, ¶0108, monitoring data transfer/convey to multiple mobile stations 13, 15, 17 and so on 
However, KASHANIAN does not explicitly teach at a conclusion of an interval defined by the predetermined time duration, evaluating an aggregate data consumption of each subscriber domain of the multiple subscriber domains during the interval, each subscriber domain corresponding to a user of network services; adjusting the data consumption limit of each subscriber domain based on an average data consumption of the provider network and a percentage of subscriber domains 30exceeding the data consumption limit during the concluded interval; and Docket No.: CHTR-2019-158-17-rendering, to a user corresponding to each subscriber domain, an available bandwidth based on the adjusted data consumption limit for each respective subscriber domain.  
In the same field of endeavor, Raleigh teaches at a conclusion of an interval defined by the predetermined time duration (¶0163 and ¶0275, at the end (i.e. conclusion) of the allocation cycle/interval of the given time period (i.e. one month, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raleigh into invention of KASHANIAN in order to use, manage and generate device-assisted services to decrease costs while increasing bandwidth (Raleigh, background). 

KASHANIAN (US 2012/0155296 A1) in view of Raleigh (US 2019/0260879 A1) and further in view of Leemet (US 2013/0267196 A1). 
 	25As per claim 5 as applied to claim 2 above, KASHANIAN teaches identifying a usage threshold based on a percentage of subscriber domains having a data consumption within the usage threshold (¶0107-108, identifying threshold usage amount based on a percentage of user having data usage or consumption within threshold usage).
	However, KASHANIAN in view of Raleigh does not explicitly teach evaluating, upon expiration of the predetermined time duration, which subscriber domains had a data consumption lower than the usage threshold; and Docket No.: CHTR-2019-158-16-revising the data consumption limit based on a percentage of the subscriber domains with a data consumption lower than the usage threshold.  
	In the same field of endeavor, Leemet teaches evaluating, upon expiration of the predetermined time duration, which subscriber domains had a data consumption lower than the usage threshold (¶0018-19, analyzing or evaluating at the end/expiration of month (i.e. predetermined time duration) which family or subscriber domain had data usage limit is below the usage threshold (i.e. 75%)); and Docket No.: CHTR-2019-158-16-revising the data consumption limit based on a percentage of the subscriber domains with a data consumption lower than the usage threshold (¶0017-18 and ¶0028, reviewing or revising the data plan based on percentage of user with data usage limit below usage threshold). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of 
	As per claim 6 as applied to claim 5 above, KASHANIAN further teaches 5computing, for each subscriber domain, a difference between data consumed and the data consumption limit during the predetermined time duration (¶0024 and ¶0026, calculating for each user difference between data usage and the data usage limit during cycle (i.e. one week, one month)); and rendering an indication of remaining bandwidth during the predetermined time duration based on the computed difference (¶0024 and ¶0026, sending notification/indication of remaining bandwidth limit during a cycle based on the calculated usage and remaining balance).   	5
15 	As per claim 13 as applied to claim 1 above, KASHANIAN in view of Raleigh does not explicitly teach wherein the determined average usage is determined based on a plurality of subscriber domains in a grouping defined by at least one of a geographic area, network device or head end for which the data is conveyed.  
	In the same field of endeavor, Leemet teaches wherein the determined average usage is determined based on a plurality of subscriber domains in a grouping defined by at least one of a geographic area, network device or head end for which the data is conveyed (¶0057-58, determining average usage based on family/group defined in network or geofence area (i.e. home)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Leemet into invention of KASHANIAN in view of Raleigh in order to manage mobile 
 	As per claim 18 as applied to claim 15 above, KASHANIAN teaches identifies a usage threshold based on a percentage of subscriber domains having a data consumption within the usage threshold (¶0107-108, identifying threshold usage amount based on a percentage of user having data usage or consumption within threshold usage).
	However, KASHANIAN in view of Raleigh does not explicitly teach evaluate, upon expiration of the predetermined time duration, which subscriber domains had a data consumption lower than the usage threshold; and Docket No.: CHTR-2019-158-16-revise the data consumption limit based on a percentage of the subscriber domains with a data consumption lower than the usage threshold.  
	In the same field of endeavor, Leemet teaches evaluate, upon expiration of the predetermined time duration, which subscriber domains had a data consumption lower than the usage threshold (¶0018-19, analyzing or evaluating at the end/expiration of month (i.e. predetermined time duration) which family or subscriber domain had data usage limit is below the usage threshold (i.e. 75%)); and Docket No.: CHTR-2019-158-16-revise the data consumption limit based on a percentage of the subscriber domains with a data consumption lower than the usage threshold (¶0017-18 and ¶0028, reviewing or revising the data plan based on percentage of user with data usage limit below usage threshold). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Leemet into invention of KASHANIAN in view of Raleigh in order to manage mobile 
 	As per claim 19 as applied to claim 18 above, KASHANIAN further teaches 5compute, for each subscriber domain, a difference between data consumed and the data consumption limit during the predetermined time duration (¶0024 and ¶0026, calculating for each user difference between data usage and the data usage limit during cycle (i.e. one week, one month)); and render, on a user device, an indication of remaining bandwidth during the predetermined time duration based on the computed difference (¶0024 and ¶0026, sending notification/indication to the mobile station(s) of remaining bandwidth limit during a cycle based on the calculated usage and remaining balance).  
	As per claim 24 as applied to claim 23 above, KASHANIAN further teaches adjusts the available bandwidth for a particular subscriber domain based on a media type of bandwidth traffic carried in the data conveyed (¶0126, upgrading or adjusting the available bandwidth for particular user based on media services such as streaming music and videos carried in the data transfer).   
  	15 As per claim 25 as applied to claim 14 above, KASHANIAN in view of Raleigh does not explicitly teach wherein the determined average usage is determined based on a plurality of subscriber domains in a grouping defined by at least one of a geographic area, network device or head end for which the data is conveyed.  
	In the same field of endeavor, Leemet teaches wherein the determined average usage is determined based on a plurality of subscriber domains in a grouping defined by at least one of a geographic area, network device or head end for which the data is 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Leemet into invention of KASHANIAN in view of Raleigh in order to manage mobile devices to provide notifications when specified thresholds are reached or execute defined rules for mobile devices. 
C)	Claims 7, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KASHANIAN (US 2012/0155296 A1) in view of Raleigh (US 2019/0260879 A1) and further in view of Leemet (US 2013/0267196 A1) and Dulick (US 2018/0184264 A1).  
 	As per claim 107 as applied to claim 5 above, KASHANIAN teaches accruing, for each subscriber domain of the plurality of subscriber domains, a tracked bandwidth from the data consumed during the predetermined time duration (¶0020 and ¶0024, collecting or accruing for each user or subscriber tracked bandwidth from the data usage during preset or predetermined time); employing the tracked bandwidth for evaluating the data consumption (¶0020 and ¶0024, using or employing the tracked bandwidth for calculating or evaluating the data usage); and commencing an accrual of bandwidth consumed toward the revised usage threshold during a subsequent predetermined time duration (¶0005 and ¶0121, adding or accruing of bandwidth usage toward the upgraded or revised data usage threshold during next or subsequent billing cycle (i.e. next month)). 

	In the same field of endeavor, Dulick teaches resetting, at an expiration of the predetermined time duration, the tracked 15bandwidth for each subscriber domain of the plurality of subscriber domains (¶0053, reset to zero at an expiration of the predetermined time interval or duration, tracked parameter for each user or subscriber). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Dulick into invention of KASHANIAN in view of Raleigh and Leemet in order to aggregate and analyze data usage of a client device over a communications network and dynamically alter data usage characteristics of particular data usage events to reduce a current rate of data usage.
As per claim 11 as applied to claim 10 above, KASHANIAN in view of Raleigh and Leemet does not explicitly teach adjusting the available bandwidth for a particular subscriber domain based on a media type of bandwidth traffic carried in the data conveyed.
In the same field of endeavor, Dulick teaches adjusting the available bandwidth for a particular subscriber domain based on a media type of bandwidth traffic carried in the data conveyed (¶0058 and ¶0060, modifying or adjusting data usage characteristics by modifying a bit rate (i.e. bandwidth limit) and/or file size for particular user based on multimedia type of bit rate traffic carried in data delivery).   

	As per claim 102020 as applied to claim 18 above, KASHANIAN teaches accruing, for each subscriber domain of the plurality of subscriber domains, a tracked bandwidth from the data consumed during the predetermined time duration (¶0020 and ¶0024, collecting or accruing for each user or subscriber tracked bandwidth from the data usage during preset or predetermined time); employing the tracked bandwidth for evaluating the data consumption (¶0020 and ¶0024, using or employing the tracked bandwidth for calculating or evaluating the data usage); and commencing an accrual of bandwidth consumed toward the revised usage threshold during a subsequent predetermined time duration (¶0005 and ¶0121, adding or accruing of bandwidth usage toward the upgraded or revised data usage threshold during next or subsequent billing cycle (i.e. next month)). 
	However, KASHANIAN in view of Raleigh and Leemet does not explicitly teach resetting, at an expiration of the predetermined time duration, the tracked 15bandwidth for each subscriber domain of the plurality of subscriber domains.
	In the same field of endeavor, Dulick teaches resetting, at an expiration of the predetermined time duration, the tracked 15bandwidth for each subscriber domain of the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Dulick into invention of KASHANIAN in view of Raleigh and Leemet in order to aggregate and analyze data usage of a client device over a communications network and dynamically alter data usage characteristics of particular data usage events to reduce a current rate of data usage.

D)	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KASHANIAN (US 2012/0155296 A1) in view of Raleigh (US 2019/0260879 A1) and further in view of Leemet (US 2013/0267196 A1) and HEO (US 2012/0147891 A1).  
 	As per claim 12 as applied to claim 11 above, KASHANIAN teaches 10identifying the media type of the bandwidth traffic (¶0108, identifying the type of data (i.e. video or music) of the bandwidth traffic).
However, KASHANIAN in view of Raleigh and Leemet does not explicitly teach mapping the media type to a conversion index based on a bandwidth consumption factor indicative of a minimum bandwidth for acceptable service; adjusting the available bandwidth according to the conversion index.  
In the same field of endeavor, HEO teaches mapping the media type to a conversion index based on a bandwidth consumption factor indicative of a minimum bandwidth for acceptable service (¶0035 and ¶0040, mapping the packet to conversion index based on load information (i.e. bandwidth usage) indicative of smaller load); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of HEO into invention of KASHANIAN in view of Raleigh and Leemet in order to provide distributed packet processing apparatus capable of distributing packet load across a plurality of packet processing engines.

E)	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over KASHANIAN (US 2012/0155296 A1) in view of Raleigh (US 2019/0260879 A1) and further in view of Raileanu (US 2015/0029864 A1).
As per claim 28 as applied to claim 1 above, KASHANIAN in view of Raleigh does not explicitly teach wherein evaluating the aggregate data consumption further comprises: determining a statistical average usage of the provider network; and comparing the data consumption of each subscriber domain to the statistical average usage of the provider network.
In the same field of endeavor, Raileanu teaches wherein evaluating the aggregate data consumption further comprises: determining a statistical average usage of the provider network (Raileanu, ¶0013-14, determining statistics usage rate of the provider network); and comparing the data consumption of each subscriber domain to the statistical average usage of the provider network (Raileanu, ¶0013-14, comparing the data usage based on statistics usage rate of the provider network). 


F)	Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over KASHANIAN (US 2012/0155296 A1) in view of Raleigh (US 2019/0260879 A1) and further in view of Zalmanovitch (US 2013/0196615 A1).
 	As per claim 29 as applied to claim 28 above, KASHANIAN in view of Raleigh does not explicitly teach allocating additional bandwidth to the usage limit for subscriber domains where the data consumption of the subscriber domain is less than the average user consumption of the provider network.  
	In the same field of endeavor, Zalmanovitch teaches allocating additional bandwidth to the usage limit for subscriber domains where the data consumption of the subscriber domain is less than the average user consumption of the provider network (¶0066 and ¶0072, assigning another data usage plan with higher threshold (i.e. bandwidth) to the usage plan limit for user 104 where the current data consumption of user 104 is less than the threshold amount or percentage). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Zalmanovitch into invention of KASHANIAN in view of Raleigh in order to assist the user 
As per claim 30 as applied to claim 28 above, KASHANIAN in view of Raleigh does not explicitly teach mitigating usage for subscriber domains where the data consumption of the subscriber domain is greater than the average user consumption of the provider network.
In the same field of endeavor, Zalmanovitch teaches mitigating usage for subscriber domains where the data consumption of the subscriber domain is greater than the average user consumption of the provider network (¶0066 and ¶0072, lowering or reducing or mitigating usage for user where consuming data is more/greater than threshold amount or percentage of current data usage plan). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Zalmanovitch into invention of KASHANIAN in view of Raleigh in order to assist the user to understand and manage network data consumption per user and per application in view of the data usage plans. 
G)	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over KASHANIAN (US 2012/0155296 A1) in view of Raleigh (US 2019/0260879 A1) and further in view of Payette (US 2017/0163821 A1).
 	As per claim 31 as applied to claim 1 above, KASHANIAN in view of Raleigh does not explicitly teach adjusting a data consumption limit corresponding to a first subscriber downward based on an above average data consumption of the first subscriber; and adjusting a data consumption limit corresponding to a second 
 	In the same field of endeavor, Payette teaches adjusting a data consumption limit corresponding to a first subscriber downward based on an above average data consumption of the first subscriber (¶0033 and ¶0037 modifying or adjusting data usage quota corresponding to a first subscriber reduce or downward based on exceeding average data usage); and adjusting a data consumption limit corresponding to a second subscriber upward based on a below average data consumption of the second subscriber(¶0033 and ¶0037 modifying or adjusting data usage quota corresponding to the second subscriber increase or upward based on below average data usage), the adjustment of the first subscriber and the second subscriber occurring during the same interval (¶0033 and ¶0037 modification or adjustment of the subscribers at time T1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Payette into invention of KASHANIAN in view of Raleigh in order to modify the QoS for the at least one subscriber based on a comparison of data usage by the at least one subscriber during a time interval specified by the wireless service plan and an elapsed portion of the time interval (Payette, abstract). 


Pertinent Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boland (US 7873074 B1) discloses methods and systems for managing bandwidth use in a VoIP network.  More specifically, a user or enterprise may monitor the amount of voice bandwidth that is utilized throughout a period along with the total amount of bandwidth utilization.  Based on a determined likelihood of exceeding a predetermined bandwidth allocation for a given period, the amount of voice bandwidth utilized on a per call basis is adjusted
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/FARIDEH MADANI/           Examiner, Art Unit 2643                                                                                                                                                                                             


/CHARLES N APPIAH/           Supervisory Patent Examiner, Art Unit 2641